Motion Granted and Order filed September 10, 2021.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00495-CV



IN RE CHEFS’ PRODUCE OF HOUSTON, INC., AND MARIO ALBERTO
                     RANGEL, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-48529

                                    ORDER

      On September 2, 2021, relators Chefs’ Produce of Houston, Inc., and Mario
Alberto Rangel filed a petition for writ of mandamus in this Court. See Tex. Gov’t
Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this
Court to compel the Honorable Mike Englehart, presiding judge of the 151st
District Court of Harris County, to vacate its July 27, 2020 Order granting
Plaintiff’s Motion to Strike and its July 19, 2021, Order denying Defendants’
Motion for Reconsideration. Relators contend the trial court abused its discretion
by striking the counter-affidavit Benny Sanchez, M.D. and excluding his
testimony, particularly given the Texas Supreme Court’s recent holding in In re
Allstate Indemnity Co., 622 S.W.3d 870, 876–77 (Tex. 2021) (orig. proceeding)
(confirming the requirements for a section 18.001 counter-affidavit).

      On September 3, 2021, relators filed a motion for emergency relief,
requesting a stay of the September 20, 2021, trial setting of this matter during the
pendency of the mandamus proceeding.

      It appears from the facts stated in the petition that relators’ request for relief
requires further consideration and that relators will be prejudiced unless immediate
temporary relief is granted. See Tex. R. App. p. 52.8(b), 52.10. We therefore
GRANT relators’ motion and issue the following order:

      We therefore ORDER that the September 20, 2021, trial setting in the 151st
Judicial District Court of Harris County, Texas, Cause Number 2019-48529, styled
Antonio Estrada v. Chefs’ Produce of Houston, Inc., and Mario Alberto Rangel, is
STAYED until final decision by this Court of relators’ petition for writ of
mandamus, or until further orders of this Court.

      In addition, the court requests real party in interest, to file a response to the
petition for writ of mandamus on or before September 24, 2021. See Tex. R. App.
P. 52.4.


                                        PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.

                                           2